Title: From George Washington to George Clinton, 9 June 1787
From: Washington, George
To: Clinton, George



My dear Sir,
Philadelphia 9th June 1787

At length, I have obtained the means for discharging the balle I am owing you. Mr Morris will direct his corrispondent in New York to pay you the sum of Eight hundred and forty dollars, which will be about the amount of £325.6.0 (the balle of your Acct as rendered to Jany last) with intt thereon of Seven prCt till the middle of this month.
As this is intended as a letter of advice only, I shall add nothing more at present, than my best and respectful Complimts to Mrs Clinton and the rest of your family, and that I am with sentiments of very great esteem and regard My dear Sir Yr most Obedt, and Affecte Hble Servt,

Go: Washington

